MOORE, Circuit Judge
(dissenting):
This was an utterly needless collision and should not have occurred. But occur it did and it remains only to assess fault. The trial court has made careful and well-considered findings on the basis of which in my opinion the conclusion must be drawn as a matter of law that the American Press was solely to blame for the collision. No repetition of the facts amply set forth in the trial court’s lucid analysis is necessary. See 222 F.Supp. 947.
The Israel was the privileged vessel; the American Press the burdened vessel. Pilot Rule 80.7 (a) provides that the burdened vessel “shall keep out of the way of the other by directing her course to starboard so as to cross the stern of the other steam vessel, or, if necessary to do so, slacken her speed or stop or reverse.”
In my opinion, the conclusions of the trial court are inconsistent with the finding that both vessels were at fault. He found that “[t]he essential duty of the American Press as the burdened vessel was to keep out of the way of the Israel”; that the American Press failed to alter her course to starboard; that had she done so the collision would have been avoided despite the Israel’s change of speed; that starboard action was not precluded by an alleged shoal area; and that the American Press failed in her statutory duty to keep out of the way of the Israel.
Despite these findings, the trial court found that the Israel committed a breach of statutory duty in that she failed to maintain her course and speed. However, “[t]he so-called privileged vessel has no absolute right to keep her course and speed regardless of the danger involved in that action.” Postal S.S. Corp. v. El Isleo, 308 U.S. 378, 387, 60 S.Ct. 332, 336, 84 L.Ed. 335 (1940). It was the failure of the American Press to go astern of the Israel which was the cause of the collision. Even assuming a departure by the Israel from a statutory duty to maintain speed and course, the reduction in speed was not a producing cause of the American Press’s failure to veer to starboard.
I cannot reconcile the decision of the Supreme Court in El Isleo and the law as stated, with the conclusion of the court below. To me the American Press upon the conceded facts and the applicable law was solely at fault. Hence, I would reverse.